—Determina*274tion of respondent Commissioner of the New York City Police Department, dated July 7, 1994, which dismissed petitioner from his employment as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Sklar, J.], entered on or about June 15, 1995), dismissed, without costs.
Substantial evidence, including the testimony of the store manager who apprehended petitioner outside the store that petitioner had left without having paid for the lawn mower in his possession, as well as petitioner’s own written, lawyer-drafted statement admitting that he "did in fact have said lawn mower outside of the * * * store without permission or authority to do so”, supports respondent’s finding that petitioner was guilty of attempting to steal the lawn mower. The penalty of dismissal does not shock our sense of fairness (see, Matter of Alfieri v Murphy, 38 NY2d 976). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.